DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 thru 40 have been examined.  Claims 1 thru 20 have been cancelled.
Drawings
The drawings are objected to because in Figure 7, the steps of the method are not labeled with reference numbers to indicate the method steps in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0065] page 13, the specification recites "dial assembly 110" (twice).  These should be "dial assembly 100" to agree with the rest of the specification and Figure 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 36 thru 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the two branch legs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing to “two branch legs” to overcome this rejection.
Claim 36 recites the limitation "the reset elastic member torsion spring" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what a “reset elastic member torsion spring” is because the specification recites that the reset elastic member is a torsional spring P[0011].  It is unclear what element the combined name is meant to recite.  The examiner assumes this should be “a torsional spring” for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone Patent Application Publication Number 2014/0218603 A1 in view of Kidakarn Patent Number 8,672,761 B2.
Regarding claim 39 Stone teaches the claimed system for controlling an unmanned aerial vehicle having a gimbal for carrying a camera, “Cable camera system 100 includes a cart module 102, a motor transportation module 104, and a pan/tilt module 106, which form a camera transport device for movingly supporting a camera from a suspension line.” (P[0032] and Figure 1), and “camera 110 and microphone 116 are releasably attached to pan/tilt module 106.  A camera mounting mechanism 118 is configured to attach the camera to the pant/tilt module” (P[0045] and Figure 1), comprising:

the claimed rolling wheel, dials may be used in the remote control instead of column controls P[0043]; and
the claimed convert the rotation angle to a control signal to control an operating parameter of an imaging device and transmit the control signal, “Remote control 114 is in radio communication with motor transportation module 104 via radio signals sent from a remote control antennae 124 to a motor transportation module antennae 126.  User 112 can control the forward and backward motion of the cable camera system over the line via a first column control 120 and panning and tilting of the pan/tilt module via a second column control 122.” P[0042], and “Transceiver 908 receives signals from antennae and transmitter 126, and provides commands to ESC 906 and power and commands to the minor motors to control the less power-intensive movement actions of the cable camera system (e.g., panning, tilting, lights, etc.).” P[0077].

	Kidakarn teaches, “a rotatable base 212 may further provided for rotatably coupling with an upper face of controller body 10 at the first controlling portion 11 thereof, wherein the pressing steering control 21 is supported and positioned by the rotatable base 212, so that the rotatable base 212 is able to be rotated along the upper face of the controller body 10 to rotatably adjusting a manipulating orientation of the pressing steering control 21.  The rotatable base 212 preferably has a slot opening 2121 formed at substantially the same surface of the upper face of controller body 10, wherein the manipulating portion 2111 is fitted at slot opening 2121 at a position movably and upwardly protruded through the slot opening 2121” (column 5 lines 46 thru 58), and “A linking module is also being housed within the controller body 10 and electrically linked to the control circuit for electrically communicating with the game console, so as to input or output signal of the hand held controller to control the playable object through the control module.” (column 4 lines 6 thru 10).  The manipulating portion 2111 of the rotatable base 212 would act as a control dial of Stone for controlling the pan/tilt of the camera.

Regarding claim 40 Stone teaches the claimed attitude angle of the gimbal comprises at least one of pitch, yaw or roll angle, “A camera 110 is releasably mounted to pan/tilt module 106.” P[0032], “pan/tilt modules are configured to provide a 360°  panning motion so that the camera may rotate in either a clockwise and/or counter-clockwise direction around a vertical axis of the cable camera system.  The various pan/tilt modules are further configured to provide a tilting motion so that the camera can be tilted, pivoted, or extended outwardly from the cable camera system along a lateral axis of the cable camera system.” P[0040], and user 112 controls panning and tilting of the pan/tilt module via a second column control 122 P[0042].  The tilting of the camera equates to the claimed pitch.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21 thru 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 20 of U.S. Patent No. 10,518,173 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are written broader than the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662